
	
		I
		112th CONGRESS
		2d Session
		H. R. 6346
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Rehberg (for
			 himself, Mr. Hastings of Florida, and
			 Mr. Bonner) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  a specific limited exemption from the overtime pay requirements of such Act for
		  work related to insurance claims adjustment after a major
		  disaster.
	
	
		1.Limited exemption for
			 insurance claims adjustersSection 7 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 207) is amended by adding at the end the following:
			
				(s)(1)The provisions of this
				section shall not apply for a period of 24 months after the occurrence of a
				major disaster to any employee employed in insurance claims adjusting by an
				employer not engaged, directly or through an affiliate, in underwriting,
				selling, or marketing property, casualty, or liability insurance policies or
				contracts and who is working on insurance claims resulting from or relating to
				such major disaster—
						(A)who receives from such employer an
				average weekly income of not less than $591.00 per week for the number of weeks
				such employee is engaged in any of the activities described in subparagraph
				(B); and
						(B)whose duties include any of the
				following:
							(i)interviewing insured individuals,
				witnesses, or physicians;
							(ii)inspecting property damage or
				reviewing factual information to prepare damage estimates;
							(iii)evaluating and making
				recommendations regarding coverage of claims or determining liability or value
				aspects of claims;
							(iv)negotiating settlements; or
							(v)making recommendations regarding
				litigation.
							(2)Notwithstanding any provision of
				section 18, in the event of a major disaster, this Act exclusively shall govern
				all such employers in lieu of any State law or regulation or local law or
				regulation, with respect to the employees described in paragraph (1).
					(3)The exemption in this subsection
				shall not affect the exemption provided by section 13(a)(1).
					(4)For purposes of this
				subsection—
						(A)the term major disaster
				means any natural catastrophe, including any hurricane, tornado, storm, high
				water, winddriven water, tidal wave, tsunami, earthquake, volcanic eruption,
				landslide, mud­slide, snowstorm, or drought, or, regardless of cause, any fire,
				flood, or explosion;
						(B)the term employee employed in
				insurance claims adjusting means an individual who is employed by an
				employer that has secured or in a timely manner secures applicable licensure
				for itself and its employees as required to engage in and perform the
				activities described in clauses (i) through (v) of paragraph (1)(B) relating to
				a major disaster and that maintains worker compensation insurance coverage or
				protection for its employees and withholds applicable Federal, State, and local
				income and payroll taxes from the wages, salaries and benefits of such
				employees;
						(C)the term affiliate means
				a company that, by reason of ownership or control of 25 percent or more of the
				outstanding shares of any class of voting securities of one or more companies,
				directly or indirectly, controls, is controlled by, or is under common control
				with, another
				company.
						.
		
